 

Exhibit 10.3

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT, dated as of November 6, 2007, between GuruNet Israel Ltd., f/k/a
Atomica Israel Technologies Ltd., an Israeli corporation (the “Company”) and
Jeff Schneiderman, an individual (“Employee”), amends that Employment Agreement
dated April 1, 2004 (the “Employment Agreement”).

 

1.                                       Pursuant to this Amendment, the parties
agree to amend the Employment Agreement as follows:

Subsection 6.1 (“TERMINATION OF EMPLOYMENT”) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

6.1  Either party may terminate the Employee’s employment with the Company
without cause at any time upon three months notice. The Company shall have the
right, in its sole discretion, to require the Employee to continue working for
the Company during the notice period.  If the Company terminates the Employee
without cause pursuant to this Section, the Board of Directors shall take the
necessary steps so that the period during which the Employee shall be permitted
to exercise his options to purchase shares of common stock of the Parent in
accordance with the Parent’s employee stock option plan(s) as in effect from
time to time (the “Options”), shall be extended to the shorter of (a) one (1)
year from the effective date of his termination or (b) the expiration date of
the options.

2.                                       Terms used in this Amendment but not
defined herein will have the respective meanings ascribed to such terms in the
Employment Agreement.  In the event of any conflict between the terms of this
Amendment and the terms of the Employment Agreement, this Amendment shall
control.  Except as modified by this Amendment, the Employment Agreement shall
remain in full force and effect.

AGREED AND ACCEPTED:

 

AGREED AND ACCEPTED:

 

 

 

Jeff Schneiderman

 

GuruNet Israel Ltd.

 

 

 

Signature:

/s/ Jeff Schneiderman

 

Signature:

/s/ Steven Steinberg

 

 

 

 

 

Name: Steven Steinberg

 

 

 

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 